DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the communication filed on 08/23/2021.
3.	Claims filed 08/23/2021 have been acknowledged.  Claims 1-13 are pending in the application.  

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 08/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
5.	Claim(s) 2-8 and 10-13 are objected to because of the following informalities: Claims include structural and dependency informalities (claim preamble 2-8, 10-11 and dependency deficiency on claims 12-13).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim(s) 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim(s) 2 and 10 state: “... defining a model… model definition…” the claimed limitations are unclear and confusing when there is a predefined parameter of the model. Claims 2 and 10 include further defining a model with no specific correlation with previously defined model, rendering the claim indefinite.  Appropriate correction is needed.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


10.	Claims 1-13 are rejected under the first inventor to file provisions of the AIA , 35 U.S.C. 102(a)(2) as being anticipated by NPL - Florian G¨arner, "TAICOSViewer – Automated evaluation of nonfunctional requirements at feature level"; hereinafter referred to as Florian).

As per claim 1, Florian discloses a computer-implemented method for task-oriented system definition, implementation and operation, the method comprising:
importing representative model data including predefined model parameters by an interface component; importing one or more requirements for the model parameters by the interface component; executing measurement and importing measurement results data, aggregating and evaluating imported data, wherein the evaluation is performed depending on the requirements and measurement results data (See pages 11-12… acquires model data for analysis based on measurements and aggregation (TAICOS platform) ; storing imported data to a computer-readable storage component; operationalizing by adding measurements to the model requirements; and generating a task based on an algorithm performing a functional analysis of the model requirements (See pages 13-18 – aggregating, model requirements and evaluating specifications).

As per claim 2, Florian discloses a computer implemented method according to claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), further comprising defining a model (See page 66 – defining model for specification evaluation).

As per claim 3, Florian discloses a computer implemented method according to claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), further comprising creating a configuration of a measurement component (See page 16 – measurement components).

As per claim 4, Florian discloses a computer implemented method according to claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), further comprising providing an alignment with additional requirements outside the model (See pages 19-24… provision of “outside” model requirements).

As per claim 5, Florian discloses a computer implemented method according to claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), further comprising providing a check of model libraries (See page 38 – model libraries).

As per claim 6, Florian discloses a computer implemented method according to claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), further comprising providing a timeline check of the whole process to ensure quality of created task data (See pages 43 and 52 – time-series).

As per claim 7, Florian discloses a computer implemented method according to claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), further comprising recursive refinements of tasks and their attributes (See page 48 – refinement of tasks).

As per claim 8, Florian discloses a computer implemented method according to claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), further comprising an implementation where split and/or detailed subtasks are compliant to the attributes required for the subtasks (See page 48 – detailed-subtasks).

Claim 10 is essentially the same as claims 1, except that it is set forth the claimed invention as a system, and it is rejected with the same reasoning as applied hereinabove.

As per claim 10, Florian discloses a computer system according to claim 9 (See claim 9 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), further comprising a software component for model definition and/or a further storage component for history management and/or an application layer (See page 40).

As per claim 11, Florian discloses a computer system according to claim 9 (See claim 9 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), wherein the interface component is arranged with a presentation layer (See page 48).

As per claim 12, Florian discloses the computer system according to claim 7 (See claim 7 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), wherein the measurement tool provides measurement data for verification, evaluation, improvement, or audit components (See Figs. 4.1, 6.2, 6.4).

As per claim 13, Florian discloses the computer system according to claim 7 (See claim 7 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), further comprising an observed system component for an intelligent DevOps system (See abstract – “Intelligent” DevOps).

11.	Please see M.P.E.P. 2111 Claim Interpretation; Broadest Reasonable Interpretation [R-9]; 2111.01   Plain Meaning [R-9]: III.    “Plain Meaning” Refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  Claims must be given the broadest reasonable interpretation during examination, and limitations appearing in the specification but not recited in the claim are not read into the claims (See M.P.E.P. 2111 [R-I]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        08/26/2022.